Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments filed 11/04/2020 have been fully considered, but they are deemed to moot due to the new reference of Stone.  Specifically, Stone teaches the cost of unit counts toward “a cost goal” in column 14, lines 46-49, column 18, lines 15-52.  Furthermore, Cuthbertson also teaches a similar “costs contributed to ‘a cost goal’ ” in figure 3 (cost of the virtual finishing unit 1 350-1, cost of the virtual accessory unit M 366-1).  Accordingly, the claimed invention as represented in the claims does not represent a patentable distinction over the art of record.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over OGINO (A design support system for indoor design with originality suitable for interior style) in view of HUI (Approach to The Interior Design using Augmented Reality Technology) and FEIZ (Augmented Reality Applied to Tenant Improvement 
As per claim 1, Ogino teaches the claimed “method of rendering and modifying three-dimensional models for interior design,” the method comprising: “receiving a current design of an interior space in a building” (Ogino, I. INTRODUCTION); “generating a data structure representing the interior space, wherein generating the data structure further comprises: populating a plurality of attributes of the data structure” (Ogino, II. METHOD - A. Data); and “generating a first three-dimensional model of a first portion of the interior space based on the current design, wherein the first three-dimensional model includes a first feature having a first attribute of the plurality of attributes” (Ogino, page 75, column 2, tables l-lll); wherein a second attribute of the plurality of attributes is exterior to the first three- dimensional model; “displaying the first three-dimensional model to a user; receiving at least a command to modify the first attribute; modifying the first three-dimensional model as a function of the at least a command to modify the first attribute” (Ogino, B. Design Procedure, 1) Creation Process - figure 1). It is noted that Ogino does not explicitly teach “wherein a second attribute of the plurality of attributes is exterior to the first three- dimensional model; and modifying the second attribute as a function of the modification to the first attribute.” However, Ogino’s Selection Process (page 77, column 1,2nd paragraph), in which the system selects the idea appropriate for their preference of interior styles by making a design style classifier using Naive Bayes, suggests a second attribute (e.g., checks that it is appropriate for the style or not by using a classifier - the second attribute is the subjective evaluation data) exterior to the first three- dimensional model, and modified 
It is noted that Ogino does not explicitly teach “a cost attribute associated with the first feature wherein the cost attribute includes a cost goal” to the feature, and “modifying the cost attribute associated with the feature.” However, Ogino’s selection of interior features suggests the well-known practice of cost estimation in home design in which the used feature’s costs can be calculated to provide an estimation of cost (see also Cuthbertson, figure 3 – cost of the virtual finishing unit 1 350-1, cost of the virtual accessory unit M 366-1 in which these costs contribute to “a cost goal”; Stone, column 14, lines 46-49, column 18, lines 15-52 – the cost of unit counts toward “a cost goal”).  Thus, it would have been obvious, in view of Hui, Feiz, Cithberton and Stone, to configure Ogino’s method as claimed by using an external attribute in an interior design of a room, and modifying a cost attribute in the feature according to the modified feature. The motivation is to include other factors into the consideration of objects presented in an interior design.

Claim 2 adds into claim 1 “wherein the second attribute includes a global style attribute” (Ogino, page 78, column 1, C. Result; Hui, page 166, column 1, 2. Evaluating and Modifying the Hard-Soft Decoration Model as an Augmented Reality Interior Design prototype; Feiz, Abstract - with the assistance of Augmented Reality Owners, Architects, and Contractors can collectively review and coordinate the design and constructability of the project, and Discussion and Results - Goals to Obtain from Implementing Augmented Reality, and Benefits of Augmented Reality in Tenant Improvement; Stone, column 17, lines 12-50, column 18, lines 25-61).

Claim 3 adds into claim 1 “wherein the second attribute includes an infrastructural attribute” (Ogino, page 78, column 1, C. Result; Hui, page 166, column 1,2. Evaluating and Modifying the Hard-Soft Decoration Model as an Augmented Reality Interior Design prototype; Feiz, Abstract - with the assistance of Augmented Reality Owners, Architects, and Contractors can collectively review and coordinate the design and constructability of the project, and Discussion and Results - Goals to Obtain from Implementing Augmented Reality, and Benefits of Augmented Reality in Tenant Improvement; Stone, column 17, lines 12-50, column 18, lines 25-61).

Claim 4 adds into claim 1 “wherein generating the first three-dimensional model includes receiving a user selection of the first feature” (Ogino, page 75, column 2, tables l-lll; Hui, figures 3-4; Feiz, Abstract - with the assistance of Augmented Reality Owners, Architects, and Contractors can collectively review and coordinate the design and 

Claim 5 adds into claim 1 “wherein generating the first three-dimensional model includes: receiving a photograph of the first portion of the interior space; detecting objects within the photograph; classifying the objects to features; and generating the three first three-dimensional model using the features” (Ogino, page 77, column 2, figure 2; Hui, page 166, column 1, figures 3-4; Feiz, Abstract - with the assistance of Augmented Reality Owners, Architects, and Contractors can collectively review and coordinate the design and constructability of the project, and Discussion and Results -Goals to Obtain from Implementing Augmented Reality, and Benefits of Augmented Reality in Tenant Improvement; Stone, column 17, lines 12-50, column 18, lines 25-61).

Claim 6 adds into claim 1 “wherein generating the three-dimensional model further comprises determining a global style attribute of the first three-dimensional model; associating at least a feature with the current design, wherein the at least a feature further includes at least an attribute matching the global style attribute; and generating the three-dimensional model of the portion of the interior space based on the current design” (Ogino, page 78, column 1, C. Result; Hui, page 166, column 1,2. Evaluating and Modifying the Hard-Soft Decoration Model as an Augmented Reality Interior Design prototype; Feiz, Abstract - with the assistance of Augmented Reality Owners, Architects, and Contractors can collectively review and 

Claim 7 adds into claim 1 “wherein populating the plurality of attributes further comprises generating the second attribute using the first attribute” (Ogino, page 78, column 1, C. Result; Hui, page 166, column 1,2. Evaluating and Modifying the Hard-Soft Decoration Model as an Augmented Reality Interior Design prototype; Feiz, Abstract - with the assistance of Augmented Reality Owners, Architects, and Contractors can collectively review and coordinate the design and constructability of the project, and Discussion and Results - Goals to Obtain from Implementing Augmented Reality, and Benefits of Augmented Reality in Tenant Improvement; Stone, column 17, lines 12-50, column 18, lines 25-61).

Claim 8 adds into claim 1 “wherein populating the plurality of attributes further comprises generating the second attribute as a function of the first feature” (Ogino, page 78, column 1, C. Result; Hui, page 166, column 1,2. Evaluating and Modifying the Hard-Soft Decoration Model as an Augmented Reality Interior Design prototype; Feiz, Abstract - with the assistance of Augmented Reality Owners, Architects, and Contractors can collectively review and coordinate the design and constructability of the project, and Discussion and Results - Goals to Obtain from Implementing Augmented Reality, and Benefits of Augmented Reality in Tenant Improvement; Stone, column 17, lines 12-50, column 18, lines 25-61).

Claim 9 adds into claim 1 “the at least a command to modify the first feature further comprises a command to replace first feature with a second feature; and the second feature has an attribute differing from the first attribute” (Ogino, page 78, column 1, C. Result; Hui, page 166, column 1,2. Evaluating and Modifying the Hard-Soft Decoration Model as an Augmented Reality Interior Design prototype; Feiz, Abstract -with the assistance of Augmented Reality Owners, Architects, and Contractors can collectively review and coordinate the design and constructability of the project, and Discussion and Results - Goals to Obtain from Implementing Augmented Reality, and Benefits of Augmented Reality in Tenant Improvement; Stone, column 17, lines 12-50, column 18, lines 25-61).

Claim 10 adds into claim 1 “wherein the at least a command includes at least a user goal, and further comprising automatically selecting a first feature to match the at least a user goal” (Ogino, page 78, column 1, C. Result; Hui, page 166, column 1,2. Evaluating and Modifying the Hard-Soft Decoration Model as an Augmented Reality Interior Design prototype; Feiz, Abstract - with the assistance of Augmented Reality Owners, Architects, and Contractors can collectively review and coordinate the design and constructability of the project, and Discussion and Results - Goals to Obtain from Implementing Augmented Reality, and Benefits of Augmented Reality in Tenant Improvement; Stone, column 17, lines 12-50, column 18, lines 25-61).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645.  The examiner can normally be reached on M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU K NGUYEN/        Primary Examiner, Art Unit 2616